EXHIBIT 10.5



SANDISK CORPORATION


NOTICE OF GRANT OF NON-EMPLOYEE DIRECTOR
STOCK OPTION


Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of SanDisk Corporation (the “Corporation”):


Optionee:
 

Grant Date:
 

Exercise Price:
$
 
per share

Number of Option Shares:
[
 
] shares of Common Stock

Expiration Date
 



Type of Option: Non-Statutory Stock Option


Date Exercisable: Immediately Exercisable


Vesting Schedule: [To be completed in accordance with the Non-Employee Director
Compensation Policy]


Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the SanDisk Corporation 2013 Stock Incentive Plan
(the “Plan”) and the Non-Employee Director Compensation Plan. Optionee further
agrees to be bound by the terms of the Plan and the terms of the Option as set
forth in the Stock Option Agreement attached hereto as Exhibit A. Optionee
hereby acknowledges receipt of a copy of the official prospectus for the Plan in
the form attached hereto as Exhibit B. A copy of the Plan is available upon
request made to the Corporate Secretary at the Corporation’s principal offices.


REPURCHASE RIGHT. OPTIONEE HEREBY AGREES THAT ANY UNVESTED OPTION SHARES
ACQUIRED UPON THE EXERCISE OF THE OPTION SHALL BE SUBJECT TO A REPURCHASE RIGHT
EXERCISABLE BY THE CORPORATION AND ITS ASSIGNS. THE TERMS OF SUCH RIGHT SHALL BE
SPECIFIED IN A STOCK PURCHASE AGREEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO
THE CORPORATION, EXECUTED BY OPTIONEE AT THE TIME OF THE OPTION EXERCISE.


Definitions. Except as otherwise specified in this Notice, all capitalized terms
in this Notice shall have the meaning assigned to them in the Plan or in the
attached Stock Option Agreement.


DATED:
 
, 20
 
 

 
 
SANDISK CORPORATION
 
 
By:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
, OPTIONEE
 
 
Address:
 
 
 
 
 
 
 



ATTACHMENTS
Exhibit A -Stock Option Agreement
Exhibit B - Plan Summary and Prospectus






--------------------------------------------------------------------------------




EXHIBIT A
STOCK OPTION AGREEMENT






--------------------------------------------------------------------------------




EXHIBIT B
PLAN SUMMARY AND PROSPECTUS




